Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 13, 2019

                                    No. 04-18-00258-CV

   THIRTY-EIGHT THOUSAND FOUR HUNDRED DOLLARS ($38,400.00) UNITED
                        STATES CURRENCY,
                             Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI00346
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       Appellee’s brief was due February 6, 2019. On February 7, 2019, appellee filed a motion
to extend time, requesting a forty-five (45) day extension of time to file its brief. After
consideration, we GRANT appellee’s request for an extension and ORDER appellee’s brief due
on or before March 25, 2019.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court